DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Drawing Rejections 
Applicant states that the decreasing wall thickness, atraumatic tip and rounded outer surface are shown in figure 2.   However, the decreasing wall thickness is NOT a decreasing wall thickness of inner member 20, if anything it is a decreasing wall thickness of outer member 30.  However, the fact that 20 and 30 define a singular part leads to confusion and is simply not represented in figure 2.  Figure 2 shows somewhat of a rounded tip but no clear decreasing wall thickness is demonstrated in any of the drawings nor is there a specific atraumatic tip and/or rounded outer surface shown in or labeled in the drawings. 
 35 USC 112 rejections 
Regarding the 35 USC 112 rejections, the rejection made was in regards to the claim language “the inner elongate shaft having a distal region that extends further distally than an outer member distal end”.  Applicant argues that figure 2 shows a distal region 25 which is clearly extending distally further than distal end 33 of the outer member.  Figure 2 of applicants disclosure is shown below.    As can clearly be seen in figure 2 below the inner and outer members 20/30 are actually an inner and outer 
Applicant further argues that the inner elongate member 20, figure 2, includes distal region and further argues that the inner region extends further than the outer region.  As discussed above this is the same component, they both terminate at the 
    PNG
    media_image1.png
    282
    875
    media_image1.png
    Greyscale
same point.  It can be said that the wall thickness of the outer member 30 appears to decrease but it simply does not disappear.   The inner region does not, in any way decrease. This rejection is also not withdrawn.  
Prior Art and Double Patenting Rejections 
The prior art rejections have been withdrawn.  
Double Patenting Rejections have not been withdrawn and are repeated below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the decreasing wall thickness, atraumatic tip  and rounded outer surface of the distal region must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 37, 21 and 23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the inner elongate shaft having a distal region that extends further distally than an outer member distal end”.  Figure 2 of applicants specification shows the outer member 30 and the inner member 20, each member extends identically distally; this is to say that they terminate at the same point distally the inner member 20 does not extend past the outer member; in fact they are essentially shown as the same member with one being interior 
Claim 1 further recites “the distal region having a decreasing wall thickness between a distal region distal region proximal end and a distal region distal end”.  Claim 2 shows a tapered distal tip however “the distal region” is specific to the inner elongate shaft (see line 6 of claim 1) it is unclear how this is a decreasing wall thickness of only the inner elongate shaft and not the outer member, in fact it appears from figure 2 that the outer member may be decreasing but not the inner member.  This language is therefore failing to be supported by the written description 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the inner elongate shaft having a distal region that extends further distally than an outer member distal end”.  This language, in light of the written description rejection above, is indefinite in that it is unclear if “an outer member” is the same outer elongate member as described earlier in claim 1 or a separate and distinct component.  
Claim 1 further recites “the distal region having a decreasing wall thickness between a distal region distal region proximal end and a distal region distal end”.  It is unclear if “a distal region” recited twice here is the same “distal region” as recited in line 6 of claim 1 or some other distal region or if there are multiple distal regions.  The claim language is indefinite.  For the purpose of examination and compact prosecution and based on the drawings, this is considered to be a tapered atraumatic distal end.  
Regarding claim 2:  the claim recites “the distal region has a rounded radially outer surface between the distal region proximal end and the distal region distal end.”  As is discussed above “the distal region” is indefinite; this element has been recited in claim 1 however, it is ambiguous due to the claim 1 rejections. 
The remainder of the claims (2-9) are indefinite in that they depend from previously rejected claims.
  All claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792